UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
KEVIN PAYTON CIVIL ACTION NO. 18-795-P
VERSUS JUDGE FOOTE
CITY OF SHREVEPORT, ET AL. MAGISTRATE JUDGE HORNSBY
JUDGMENT

F or the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, and noting the lack
of Written objections filed by Plaintiff, and determining that the findings are correct under
the applicable laW;

IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 4l(b) of` the F ederal Rules of
Civil Procedure.

Thus done and signed, in chambers, at Shreveport, Louisiana, on this /3?4ay of

M /§ M/ww.

 

 

ZAB TH ER`NY FOOTE , 7
U ITED STA S DISTRICT COURT

 

